DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

Response to Amendment
Applicant’s amendment to the drawings has obviated any objections that otherwise would have been made in this Office Action.  The amendments to the specification have obviated most, but not all, potential objections.  The remaining objections are enumerated below.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 18 (two instances), 21 (three instances), 23 (two instances), and 34 (two instances), the ellipses between the reference characters should be preceded and followed by commas; for instance, “1121 … 112m-” should be “1121, …, 112m”.  Note also that the “m” should be subscripted.
In paragraph 21, “comprised of” should be “comprising”.
In paragraph 24, “a … devices” should be “a … device”; “210 such” should be “210, such”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “machine learning module” in claims 1, 11, and 18.1
The specification, at paragraph 23, notes that the processing node on which the machine learning module is situated includes a processor and a memory with program code (including the code that implements the machine learning module).  Thus, for purposes of examination, the hardware structure for performing the functions of the machine learning module will be deemed to include at least a processor and memory.  Additionally, paragraphs 27-31 disclose that the machine learning module may implement a machine learning technique such as decision tree learning, association rule mining, an artificial neural network, inductive programming logic, support vector machines, or Bayesian models.  Figure 3, meanwhile, provides examples of input information that may be used by the machine learning modules to produce the output, including channel path group, number of short/long running duration tasks, current processor usage, available tasks, queue depth, number of disconnected I/O operations, number of re-driven I/O operations, number of I/O operations, and host request information.  Thus, any of the enumerated machine learning algorithms that produces the claimed output based on any of the enumerated input data will be deemed to read on the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, 11, 15, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sembiring et al., “Dynamic Resource Allocation for Cloud-based Media Processing,” in Proc. 23rd ACM Workshop on Network and Operating Sys. Support for Digital Audio and Video 49-54 (2013) (“Sembiring”).
Regarding claim 1, Sembiring teaches “[a] computer program product to determine whether to process in a system a host request from a host system comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising (Section 4.1: “The platform is running on top of OpenStack cloud software” & Section 4.2.2 Last Para: “However compared to SRA, the average stream rate is still slightly better because in DRA when a VM is overloaded or close to fully utilized, the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.” Section 5 Last Para: “The solution solves optimization problem with constraint on utilization of physical host rather than at VM level. It handles variability of resource usage over time by leaving large enough space at host machine as the constraint.”)
providing a machine learning module that receives, as input, information on a host request from the host system and further information at least one of running tasks, mail queue messages related to host request processing and I/O request processing (Page 51 Para 1: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks.” These inputs could include running tasks as mentioned in page 49 section 1: “Also, the CPU utilization of a running media task might show certain fluctuations but in general is rather stable over runtime”. The tasks may be put in the queue as Sembiring mentions about putting tasks on page 54 para 1 on queue as: “Nan and others [11] proposed scheduling of media tasks using queuing models enabling execution of tasks based on priority with minimal mean response time or minimal cost as the goal. In our case, media execution cannot be delayed by putting it on queue as it has more strict timing constraint…” Input request for processing is also mentioned by Sembiring in page 54 last para as: “The system currently receives requests for launching tasks and deploys them on suitable VMs”; machine learning model can be built to get a more precise prediction of a computation requirement of a media processing task based on historical data; the model predicts the mean and the variance of task resource utilization for each task – id. at sec. 3.3.1, first paragraph; the mean, variance, and confidence are predicted for each new task [host request] using machine learning – id. at sec. 3.3.3, first paragraph; assuming that the virtual machine already runs r processes in parallel, the probability that the actual resource utilization is greater than the maximum utilization allowed after adding a task can be calculated from the mean and variance [i.e., the system considers input regarding running processes as well] – id. at sec. 3.3.2) and produces, based on the input, output for the host request indicating whether to process the host request (Section 4.2.2 Last Para: “…the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization” The systems decides whether to process additional tasks (or inputs) against some criteria; when a VM is overloaded or close to fully utilized, the system will prevent additional tasks from going to the VM even when there is some room left for other tasks according to the estimated utilization – Sembiring, sec. 4.2.2, last paragraph [i.e., the ultimate output, based on the mean and variance output by the machine learning model, is a determination of whether to process the host request])
wherein the host request is a member of a set of requests consisting of a read/write operation, query, a reserve command, and recovery operation (Section 2.1 Last Para: “Video and audio processing for de-multiplexing, transcoding and multiplexing Audio/Video content are some of the common operations.” Per claim limitation, a host request is a member of a set of request. This is interpreted as host request can have one or more members of the set consisting of a read/write operation, query, a reserve command, and recovery operation. Sembiring in the above para includes de-multiplexing operation which is equivalent to a recovery operation because de-multiplex is a process of reconverting a signal back to its original separate state; within a cloud-based media processing platform, a large number of media processing pipelines will be spawn to run in parallel across virtual machines and physical hosts; each task takes content in, processes the content, and offers it to others [so the task is a query insofar as it is a request for processing by a VM and a read/write operation insofar as the VM must read the content for processing and write the output to others] – id. at sec. 1, first paragraph)
wherein the output indicates a degree to which processing of the host request will have a negative impact on the system performance (Section 6 Para 2: “As well as over-utilizing CPU, also network congestion in inter-tasks communication might have negative impact on user experience. For large deployments it is vital to monitor and control network utilization since adding more machines to the deployment means adding CPUs, but usually does not increase overall network capacity.” “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.”; in order to avoid degradation of quality of service (QoS) [system performance], it will be useful if one can confidently estimate that resource utilization of the VM will not exceed a certain threshold after assigning an additional task to it [i.e., if processing the host request causes the threshold to be exceeded, QoS will be negatively impacted]; the probability that the actual resource utilization will be greater than the maximum utilization allowed can be calculated from the mean and standard deviation output from the machine learning model [i.e., the output ultimately indicates the probability that [degree to which] QoS is negatively impacted] – id. at sec. 3.3.2)
determining output produced from the machine learning module based on the input information for a received host request2 (Section 3.3.1 Para 2: “To evaluate machine learning prediction models, we generated dataset using various combinations of input and output setting. Table 1 shows composition of the dataset including the statistic of CPU utilization for different tasks. Table 2 shows comparison of Support Vector Regression (SVR) and K Nearest Neighbour (KNN) in prediction of μ(t) and σ(t)…” Table 2 gives output from ML against the input tasks or requests ran on CPU; in dynamic resource allocation, assignment of a task to a VM includes the prediction, upon the arrival of each new task [host request], of the mean, standard deviation, and confidence interval for resource utilization [output], and a probability that the actual resource utilization will exceed the maximum resource utilization is found – id. at sec. 3.3.3, first paragraph)
assigning a task to process the received host request in response to the output [being] less than a threshold negative impact (Section 4.2.2: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (zmax j) with 90% confidence level.”; if the estimation of the mean and variance of the resource utilization for the new task is reliable, the most loaded VM whose probability of resource overload [calculated from the output of the machine learning model, see sec. 3.3.3] is less than or equal to a survival function confidence level q [threshold negative impact] is found and the task [host request] is started [processed] in that VM –id. at sec. 3.3.3);
determining an expected output based on a measured system resource usage and an optimum system resource usage (Page 51 Section 3.3.2 Para 1: “Thus, assuming VM                          
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    already run r processes in parallel, the probability that                         
                            
                                
                                    z
                                
                                
                                    j
                                
                            
                        
                     (the actual resource utilization in                         
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) greater than                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    (the maximum utilization allowed) after adding task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output; see also sec. 3.3.3 (disclosing that a probability [expected output] that the actual resource utilization [measured system resource usage] is greater than the maximum utilization allowed [optimum system resource usage] is calculated))
retraining the machine learning module with the input information, the output produced from the machine learning module, and the expected output (Section 3.3.1 Para 1: “Finally, the model needs to be updated as new training data instances become available.” Page 52 para 1: “As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” As and when new tasks are finished running, the ML model training set is updated with new data. This will include input and output and expected output as calculated in the previous limitation (since the resource utilization is an actual output based on input to the prediction model which can be used to calculate the probability/expected output)); and
providing the retrained machine learning module to determine whether to process a received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 4.2.2: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    ) with 90% confidence level.” ML model is retrained periodically after new tasks are run. Prediction output of ML will be used to make a determination if a task should be deployed to a machine.).”

Regarding claim 2, Sembiring teaches the computer program product of claim 1.
Sembiring also teaches that “the determining the expected output and the retraining the machine learning module are performed after processing a fixed number of host requests, wherein the output from the machine learning module is based on a host request at the fixed number of host requests (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Periodically (at fixed/regular interval) resource utilization of each task is fed into the model for tuning/retraining. After this retraining, when model is run it will give output for each host request or task which can be used to find expected output as discussed in claim 1.).”

Regarding claim 3, Sembiring teaches the computer program product of claim 1.
Sembiring also teaches that “the determining the expected output and the retraining the machine learning module are performed for each received host request (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization, training ML, and ML output is done for each task.).”

Regarding claim 7, Sembiring teaches the computer program product of claim 1.
Sembiring also teaches that “the expected output, the measured system resource usage, and the optimum system resource usage comprise a first expected output, a first measured system resource usage, and a first optimum system resource usage (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Page 53 Para 1: “DRA was configured with q = 0.1 and 90% as the maximum CPU utilization allowed in each VM.” Section 4.2.2 Last Para: “…when a VM is overloaded or close to fully utilized, the system will prevent additional task to the VM even when there is some room left for other tasks according to the estimated utilization.” Maximum resource/utilization, estimated utilization and ML output is done for each task in each VM.), wherein the operations further comprise: 
determining a second expected output based on a second measured system resource usage (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” ML output for each task running in VM that measures resource utilization for each task.), wherein the retraining the machine learning module with the input information comprises retraining the machine learning module with the input information and the first and the second expected outputs (Page 52 Para 1: “In each VM, there is a background process that monitors and measures resource utilization of each running task. This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Resource utilization of VM for each input or task is used in machine learning model and the model will produce output for each task (including first and second.).”

Regarding claims 11 and 15, they are substantially similar to claims 1 and 7 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 18 and 22, they are substantially similar to claim 1 and 7 respectively, and are rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Khair et al., “Forecasting Error Calculation with Absolute Deviation and Mean Absolute Percentage Error,” in 930.1 J. Physics: Conf. Series 012002 (2017) (“Khair”).
Regarding claim 4, Sembiring teaches the computer program product of claim 4.
Sembiring also teaches that “the determining the expected output comprises: 
determining whether the measured system resource usage is greater than the optimum system resource usage (Section 3.3.2 Para 1: “In order to avoid degradation of QoS, it will be useful if one can confidently estimate that resource utilization of VM will not exceed a certain threshold, after assigning an additional task to it.” Section 3.3.2 Para 1: “Thus, assuming VM                          
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    already run r processes in parallel, the probability that                         
                            
                                
                                    z
                                
                                
                                    j
                                
                            
                        
                     (the actual resource utilization in                         
                            
                                
                                    v
                                
                                
                                    j
                                
                            
                        
                    ) greater than                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    -
                                    j
                                
                            
                        
                    (the maximum utilization allowed) after adding task                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                     can be calculated…” The probability of actual or measured resource usage greater than maximum resource usage, will tell how many of the tasks could be allocated to a given machine, which will give an expected output.)….”
Sembiring does not appear explicitly to teach calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is greater than the optimum system resource usage; calculating the expected output as (the optimum system resource usage minus the current system resource usage minus) divided by (the optimum system resource usage) multiplied by the constant in response to determining that the measured system resource usage is less than the optimum system resource usage.
Khair, however, teaches “calculating the expected output as (a current system resource usage minus the optimum system resource usage) divided by (the optimum system resource usage) plus a constant in response to determining that the measured system resource usage is greater than the optimum system resource usage (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. A constant can then be added to this formula to ensure expected output is above this constant value.); and
calculating the expected output as (the optimum system resource usage minus the current system resource usage) divided by (the optimum system resource usage) multiplied by the constant in response to determining that the measured system resource usage is less than the optimum system resource usage (Page 3: Khair explained how % error can be calculated. This is basic % error formula. In this formula in place of actual we can use current system resource and in place of predicted we can use optimum system resource. This will show how much is the current system resources compared with optimum system resource. If multiplied by a constant will ensure expected output will not be higher than this constant value. If % error is 0, or if actual system resource equals optimum system resource, the expected output will be equal to this constant value.).”
Khair and the instant application both relate to the determination of differences between actual and expected values and are analogous.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring with the comparison to optimum value method of Khair, and an ordinary artisan could reasonably have expected to do so successfully. Doing so would reduce the prediction error of the ML model by retraining (Sembiring, Section 3.3.1 and Section 4.1 Para 1).

Regarding claim 5, Sembiring and Khair teach the computer program product of claim 4.
Sembiring also teaches that “the constant comprises the threshold negative impact (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                        
                            
                                
                                    Z
                                
                                
                                    m
                                    a
                                    x
                                    _
                                    j
                                
                            
                        
                    ) with 90% confidence level” [q = 0.1 implies that it is a constant, and it is a negative impact because if the probability that the actual resource utilization exceeds the maximum exceeds q then the system will be negatively impacted]).”


Regarding claim 12, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 20, it is substantially similar to claim 5 and is rejected in the same manner, the same art and reasoning applying.

Claims 8-10, 16-17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Siddiqui et al. (US 10555145) (“Siddiqui”).
Regarding claim 8, Sembiring teaches the computer program product of claim 1.
Sembiring does not teach that the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage comprising a mail queue length of a mail queue of messages from connected host systems for host requests.
Siddiqui, however, teaches that “the first expected output, the first measured system resource usage, and the first optimum system resource usage are for a first system resource usage comprising a mail queue length of a mail queue of messages from connected host systems for host requests (Col 3 lines 7-24: “A non-exclusive list of examples of types of hardware resources that may be managed… temporary data storage capabilities ( e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities; other types of communication capabilities…” Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization (or output) for each node are managed and measured for message queuing and other execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.)
and … the second expected output, the second measured system resource usage, and the second optimum system resource usage are for a second resource usage comprising a processor usage (Col 5 lines 59-67: “Each of the computing nodes 120 has some amount of computing resources available for executing one or more programs, which provide a specific amount of program execution capacity, such as may be measured, for example…” Col 26 lines 44-51 “…to determine current actual program execution capacity or other resource usage capacity of a computing node group and/or to determine current performance characteristics corresponding to some or all computing nodes of a computing node group.” Hardware resource utilization/usage (or output) for each node are managed and measured for execution tasks. Current utilization is compared with actual capacity which can be used to find expected output.).”
Siddiqui and the instant application both relate to the determination of whether to process host requests and are analogous.  Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the resource allocation method of Sembiring with the resource usage for message queuing of Siddiqui, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would improve execution capacity management based on learned feedback (Siddiqui, Col. 14).

Regarding claim 9, Sembiring teaches the computer program product of claim 1.
Sembiring also teaches that “the input information related to the running tasks comprises at least one of a number of short duration tasks running, a number of long duration tasks running, and current processor resource usage, and a number of available tasks (Page 52 Para 1: “For running a media task, Task Manager will deploy and run the appropriate script. In each VM, there is a background process that monitors and measures resource utilization of each running task.” Page 50: Fig. 1 shows current usage of CPU.); …
wherein the input information related to I/O request processing comprises at least one of a number of disconnected I/O operations in which the host system disconnects from a channel on which I/O requests are sent, a number of host re-driven I/O operations after disconnecting from the channel, and a number of I/O operations on the channel (Section 1 Para 1: “In this paper, we focus on the resource allocation issue in a cloud-based media processing platform, including how to estimate the resource requirement for a given task and how to assign a media task to a proper virtual machine.” Page 54 Para 1: “Nan and others [11] proposed scheduling of media tasks using queuing models enabling execution of tasks based on priority with minimal mean response time or minimal cost as the goal.” Page 52 Para 3: “In MediaPaaS, media tasks can be logically connected forming a media pipeline to finish a certain media processing. Several pipelines can run in parallel each producing output for a client as shown in figure 3.” Media tasks (or input) can be processed based on priority and resource assignment is estimated (an output).); and
wherein the input information related to the host request comprises at least one of a type of the host request and a priority of the host request (Conclusions Last Para: “The system currently receives requests for launching tasks and deploys them on suitable VMs” Input/output request for launching tasks are executed and deployed).”
Sembiring does not explicitly teach that the input information related to mail queue messages comprises a number of queued mail messages.
Siddiqui, however, teaches that “the input information related to mail queue messages comprises a number of queued mail messages (Col. 7 and 8: “…such as a current computing load as indicated by, for example, an amount of work that is queued for or otherwise known or expected to be performed by the one or more programs. A non-exclusive list of examples of other types of computing-related resources… temporary data storage capabilities (e.g., on volatile memory, such as RAM); message queuing and/or passing capabilities…” Message queueing is also para of the data that will be processed by computer resources.).”
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine the resource allocation method of Sembiring with the resource usage for message queuing of Siddiqui, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would improve execution capacity management based on learned feedback (Siddiqui, Col. 14).

Regarding claim 10, Sembiring teaches the computer program product of claim 1.
Sembiring also teaches that “the retraining the machine learning module (Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.”) comprises: determining a difference of the output produced by the machine learning module and the expected output (Table 2 shows prediction output of ML models. Section 3.3.1 Last Para: “R2 measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Prediction error of model is compared with actual or observed output.)
and retraining the machine learning module with the input information and the difference to adjust nodes of the machine learning module that process the input information (Page 52 Para 1: “This process aggregates the per media task resource utilization and reports it periodically. As task terminates, its resource utilization can then be used as training data instance for updating the prediction model.” Section 3.3.1 Last Para: “                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                     measures how well a prediction model fits the observed data, RAE is relative absolute error and MAE is mean absolute error.” Section 3.3.2 Last Para: “Periodically DRA also compares actual resource utilization at each VM with the estimation, if there is high discrepancy it adjusts the value of                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                    _
                                    j
                                
                            
                        
                     accordingly.” Machine Learning is updated periodically with the new data. Results of ML will be compared with the observed output which can be used to update ML as a basic back propagation technique.).”

Regarding claims 16 and 17, they are substantially similar to claims 8 and 10 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 23 and 24, they are substantially similar to claim 8 and 10 respectively, and are rejected in the same manner, the same art and reasoning applying.

Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sembiring in view of Khair and further in view of Siddiqui.
Regarding claim 6, Sembiring, Siddiqui, and Khair teach the computer program product of claim 5.
Sembiring teaches that “the threshold negative impact comprises a first threshold (Section 4.2.2 Para 1: Tasks can be assigned to VM, it is below the threshold value of its resource utilization; see also sec. 3.3.3 (showing that q is a threshold below which the probability that the actual resource utilization exceeds the maximum must fall in order to assign a task to a VM)), wherein busy is returned to the host system for the host request in response to determining that the output is above a second threshold (Section 4.2.2 Para 1: “A q value of 0.1 means that a task will be deployed to a VM if it is estimated that adding the task to the VM will not cause its resource utilization to rise above a specified threshold (                        
                            
                                
                                    Z
                                
                                
                                    m
                                    a
                                    x
                                    _
                                    j
                                
                            
                        
                    )) with 90% confidence level.” Similarly, a second threshold can be added which ensures task above this value cannot be deployed to this machine.)….”
Sembiring does not explicitly teach that a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold.
Siddiqui, however, teaches that “a throttle message is returned to the host request to cause the host system to reduce a rate at which the host system sends requests to process in response to determining that the output is between the first threshold and the second threshold (Col. 16 Lines 19-31“…throttling of incoming requests in similar future situations, such as if a particular capacity utilization metric has a measured value that reaches a defined threshold, including if a metric corresponding to the incoming requests (e.g., a rate of incoming requests, a rate of change of incoming requests, a cumulative quantity of incoming requests, etc.) reaches a determined value.” Incoming messages will be throttled if it causes capacity utilization reaches a defined threshold. In this limitation, throttling can be applied to reduce incoming requests to CPU if its capacity utilization reaches a certain level (Two points or threshold can be set to identify this region).).”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the resource allocation method of Sembiring as modified by Siddiqui and Khair with further modification by Siddiqui, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would manage the capacity of CPU by throttling incoming requests if capacity utilization reaches a certain level in a certain region (Siddiqui, Col. 16 lines 14-34).

Regarding claim 14, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 21, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying.


Response to Arguments
Applicant's arguments filed April 10, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that the term “machine learning module” should not be interpreted under 35 USC § 112(f) because (a) the term “machine learning” allegedly structurally modifies the term “module” , making it similar to the “detent mechanism” found not to invoke § 112(f) by the Federal Circuit; (b) the specification allegedly provides sufficient structure for performing the claimed functions; and (c) an ordinary artisan would allegedly understand the term “machine learning module” to comprise specific hardware and programming logic.  Remarks at 15-17.
Regarding (a), the term “machine learning” may be used to denote an entire class of computer algorithms ranging from neural networks to support vector machines to random decision forests to naïve Bayes and k-nearest neighbor algorithms.  An ordinary artisan would understand “machine learning” as denoting a category of algorithms and not a single algorithm or structure, unlike “detent,” which denotes a specific structure that temporarily holds a machine part in place relative to another part.  Moreover, machine learning, as such, is not inherently capable of “produc[ing], based on … input information, output for [a] host request indicating whether to process the host request, … wherein the output indicates a degree to which processing of the host request will have a negative impact on system performance”.  At minimum, the machine learning algorithm selected would need to be trained to perform this function.  Nor is it at all clear that every possible machine learning algorithm would be equally capable of performing the function.  That is, “machine learning,” without more, does not provide sufficient structure for performing the functions so as to preclude application of § 112(f).
Regarding (b), whether there is sufficient structure in the specification for performing the entire claimed functions determines whether there is adequate written description under 35 USC § 112(a) and/or definiteness under 35 USC § 112(b), not whether the claim terminology invokes § 112(f) in the first place.  In order for application of § 112(f) to be precluded, the structure for performing the entire claimed function would need to be recited in the claim (or the nonce term would need to be deleted, or the claim would need to be amended such that the nonce term is not followed by functional language).  Here, “module” is explicitly listed among the nonce terms that may invoke § 112(f) by MPEP § 2181(I)(A); the “module” is followed by the functional language noted above; and nothing in the claim provides both a physical structure and an algorithm for performing the entire claimed function.  See MPEP § 2181(II)(B) (requiring the disclosure of an algorithm for performing the entire claimed function of computer-implemented means-plus-function limitations).
Regarding (c), it is unclear to what “hardware and programming logic” Applicant refers.  First, it is well known that machine learning algorithms can be implemented on a wide variety of hardware platforms, ranging from standard CPUs and GPUs to memristor crossbar arrays and other neuromorphic devices to FPGA-based hardware accelerators.  Second, as noted above, “machine learning” encompasses a vast constellation of algorithms whose only common thread is that they are capable of learning from input data.  Even assuming arguendo that “machine learning” denotes a category of hardware/software combinations, it is not a specific enough term to make “machine learning module” fail the third prong of the three-prong test for invocation of § 112(f).
Applicant then argues that Sembiring allegedly does not disclose retraining the machine learning module with input, output produced from the machine learning module, and the expected output and providing the retrained machine learning module providing the retrained machine learning module to determine whether to process a received host request because Sembiring allegedly does not teach retraining based on the three specific components listed.3  Remarks at 18-19. However, note that the updating or retraining of the model is based on new training data instances and that these training data instances comprise the resource utilization for a given task.  Sembiring, sec. 3.3.1, first paragraph and sec. 4.1, first paragraph.  Note also that the task manager sends those resource utilization data to the model generator used to create the predictive model.  Id. at Figure 2.  The output of that predictive model [the “output” of the claim] is the predicted mean and the variance of the task resource utilization, which receives as input [the “input” of the claim] information related to running tasks.  Id. at sec. 3.3.1, first paragraph.  The outputs are used to calculate a probability that adding the task will cause the actual resource utilization to exceed a maximum resource utilization.  The likelihood that adding the task will cause the system to overload functions as the “expected output” of the claim, and this likelihood is compared to a threshold q to determine whether to add the task to a VM.  Id. at sec. 3.3.3, first paragraph.  Thus, all three recited elements are, either directly or indirectly, involved in the retraining of the model, as claimed. 
Applicant then argues that Sembiring allegedly fails to disclose that the output from the machine learning module indicates a degree to which processing of the host request will negatively impact system performance because the q value is set during experiments and is not output from the machine learning module, nor is it indicative of a degree to which the host request will negatively impact system performance.  Remarks at 19-20.  However, the mean and standard deviation of the task resource utilization correspond to the claimed output.  Note also that the probability of the actual resource utilization being greater than the maximum resource utilization is directly computed from the mean and variance of the task resource utilization output by the machine learning model, see last paragraph of section 3.3.2.  This value plainly does indicate a degree to which system performance will be negatively impacted by the processing of the task, since it is a measure of the likelihood that adding the new task will cause the system to overload.
Applicant then argues that Sembiring allegedly fails to disclose assigning a task to process a received host request in response to the output being less than a threshold negative impact because the cited q level indicates a confidence level that adding a task will not cause resource utilization to exceed a threshold and the q value itself is not compared to the threshold negative impact.  Remarks at 20.  However, q is not the thing being compared to the threshold negative impact, but the threshold negative impact itself, which is compared to the probability of the actual resource utilization exceeding the maximum, such output being calculated from the mean and standard deviation values output by the machine learning model.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                             

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that, while the term “machine learning module” also appears in claims 2-3, 7, 10, 15-17, 22, and 24, the term as used in those claims does not invoke § 112(f) because in those claims only the steps for retraining the machine learning module are recited.  That is, there is no language describing what the function of the machine learning module is, but only language that describes what is done to the machine learning module.
        2 It is not entirely clear to what extent the previously recited “output for the host request” is identical to, or different from, the currently recited “output produced from the machine learning module”.  The claim does not recite “the output” in this limitation, but the “output for the host request” is also produced by the machine learning module.  For purposes of examination, the outputs will be construed as identical.
        3 Examiner indicated in the Interview Summary dated April 4, 2022 that “[i]nsofar as the updating of the model of Sembiring does not appear to be explicitly based on an actual output and an expected output, there appears to be a divergence between the disclosure of Sembiring and the claim.”  (Emphasis added.)  However, upon further review, it does appear that the training is based on the three elements listed for the reasons delineated below, even if there is no explicit statement to the effect that “the retraining is based on an input, an output, and an expected output.”